DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 15/888,067 on February 12, 2021. Please note: Claims 1, 14 and 20 have been amended. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objections to the disclosure are hereby withdrawn since the amended specification, submitted on February 12, 2021, overcomes the objections.

Claim Objections
The claim objections are hereby withdrawn since the amended claims, submitted on February 12, 2021, overcome the objections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 20100156819 A1), hereinafter Takahashi in view of Bae et al. (US 20160132713 A1), hereinafter Bae.

Regarding Claim 1, Takahashi teaches:
A display module (FIGS. 1, 2 and 5) comprising: 
a display panel (See paragraph [0061]; See FIG. 1: pixel parts P form a display panel) having a plurality of first light emitting areas to emit first light having a first wavelength (B) (See FIG. 1: B in P1, P2, etc. corresponds to a plurality of first light emitting areas to emit first light having a first wavelength), a plurality of second light emitting areas to emit second light having a second wavelength greater than the first wavelength (G) (See FIG. 1: G in P1, P2, etc. corresponds to a plurality of second light emitting areas to emit second light having a second wavelength greater than the first wavelength), and a plurality of third light emitting areas to emit third light having a third wavelength greater than the second wavelength (R) (See FIG. 1: R in P1, P2, etc. corresponds to a plurality of third light emitting areas to emit third light having a third wavelength greater than the second wavelength); and 
a circuit (See FIG. 2 and the following components that comprise a circuit) configured to sense input signals (See paragraph [0065]), said circuit having a first scan line (GL3k-2), a second scan line (GL3k-1), a readout line (SLj), and a sensor (SP), the sensor comprising: 
a first transistor (SW) having a first input electrode to receive a power source voltage (See FIG. 2: SW has a first input electrode configured to receive a power source voltage from VLj) (See paragraph [0069], lines 7-9), a first output electrode connected to the readout line (See FIG. 2: SW has a first output electrode connected to SLj), and a first control electrode (See FIG. 2: SW has a first control electrode); 
a second transistor (RS) having a second input electrode configured to receive an initialization voltage (Vreset) (See FIG. 2: RS has a second input electrode configured to receive an initialization voltage Vreset from RLj; See paragraph [0069], last seven lines), a second output electrode connected to the first control electrode of the first transistor, and a second control electrode connected to the second scan line (See FIG. 2: RS has a second output electrode connected to the first control electrode of SW, and a second control electrode connected to GL3k-1); 
(112) connected to the first scan line (See paragraph [0102]; See FIG. 2: 112 connected to GL3k-2) and spaced apart from the first light emitting areas, the second light emitting areas, and the third light emitting areas (See FIG. 5: 112 is located in SP1, which is spaced apart from B, G and R, shown in FIG. 1); and 
a transparent electrode (172) overlapped with the first electrode (See paragraph [0102]) and connected to the first control electrode of the first transistor (See paragraph [0104]; See FIG. 2: 172 is connected to the first control electrode of SW, as shown by the connection of Cref and Clc to Vn).
Takahashi does not explicitly teach:
wherein the transparent electrode overlaps with at least one of the first light emitting areas, at least one of the second light emitting areas, and at least one of the third light emitting areas. 
However, in the same field of endeavor, display devices with sensors (Bae, Abstract), Bae teaches:
A transparent electrode overlaps with at least one of first light emitting areas (B), at least one of second light emitting areas (G), and at least one of third light emitting areas (R) (See paragraph [0075]; See FIG. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display module (as taught by Takahashi) so the transparent electrode is overlapped with at least one of the first light emitting areas, at least one of the second light emitting areas, and at least one of the third light emitting areas (as taught by Bae). Doing so would improve the sensitivity of sensing by forming the sensor to be larger (See Bae, paragraph [0076]).

Regarding Claim 2, Takahashi in view of Bae teaches all of the elements of the claimed invention, as stated above. Furthermore, Takahashi in view of Bae teaches:
The display module of claim 1, wherein the transparent electrode comprises a second electrode overlapping the first electrode (See Takahashi, paragraph [0102]: the portion of 172 overlapping 112 corresponds to a second electrode) and a third electrode overlapping the first, second, and third light emitting areas (See Takahashi, paragraph [0104]: the portion of 172 not overlapping 112 corresponds to a third electrode; According to the modification of Takahashi according to Bae above, the third electrode would be overlapping the first, second, and third light emitting areas), and 
wherein the circuit further comprises a reference capacitor (Cref) including the first electrode and the second electrode (See Takahashi, FIG. 2; See paragraph [0102]).

Regarding Claim 3, Takahashi in view of Bae teaches all of the elements of the claimed invention, as stated above. Furthermore, Takahashi teaches:
The display module of claim 2, wherein the third electrode is configured to form a capacitance (Clc) with an external object (See paragraph [0073], lines 4-7; See paragraph [0104]).

Regarding Claim 4, Takahashi in view of Bae teaches all of the elements of the claimed invention, as stated above. Furthermore, Takahashi teaches:
The display module of claim 1, wherein the transparent electrode is configured to form a capacitance (Clc) with a fingerprint of a finger (See paragraph [0005], lines 1-9; See paragraph [0073], lines 4-7; See paragraph [0104]; Therefore, since Clc can be formed with a finger, which necessarily includes a fingerprint, the transparent electrode is configured to form a capacitance with a fingerprint of a finger).

Regarding Claim 5, Takahashi in view of Bae teaches all of the elements of the claimed invention, as stated above. Furthermore, Takahashi teaches:
The display module of claim 4, wherein the sensor is provided in a plural number (See FIG. 1: SP is provided in a plural number), the transparent electrode of one sensor (SP1) among the sensors forms a first capacitance (See FIG. 2: each respective transparent electrode forms a capacitance Clc, including a first capacitance), the transparent electrode of another sensor (SP2) among the sensors forms a second capacitance (See FIG. 2: each respective transparent electrode forms a capacitance Clc, including a second capacitance), and the circuit is configured to sense the first capacitance and the second capacitance and to output a signal to recognize a touch (See paragraph [0073], lines 4-11).
Takahashi in view of Bae as combined above does not explicitly teach:
the transparent electrode of one sensor among the sensors forms a first capacitance with a ridge of the fingerprint, the transparent electrode of another sensor among the sensors forms a second capacitance with a valley of the fingerprint, and the circuit is configured to sense the first capacitance and the second capacitance and to output a signal to recognize the fingerprint.
However, Bae teaches further:
(SE) of one sensor among plural sensors (See FIG. 3: plural sensors SN include one sensor SN) forms a first capacitance (C1) with a ridge of a fingerprint, the transparent electrode of another sensor among the sensors forms a second capacitance (C1) with a valley of the fingerprint (See paragraph [0082]; , and a circuit (See the circuit in FIG. 6) is configured to sense the first capacitance and the second capacitance (See paragraph [0117]) and to output a signal (V1) to recognize the fingerprint (See paragraph [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display module (as taught by Takahashi in view of Bae as combined above) so the transparent electrodes and circuit are configured in the claimed manner (configuring the transparent electrodes for form capacitances with the fingerprint ridges and valleys, as taught by Bae). Doing so would allowed the display module to sense fingerprints (See Bae, paragraph [0059]).

Regarding Claim 6, Takahashi in view of Bae teaches all of the elements of the claimed invention, as stated above. Furthermore, Takahashi teaches:
The display module of claim 5, wherein a first scan signal is applied to the first scan line during a first period, and a second scan signal is applied to the second scan line during a second period (See paragraphs [0082] and [0083]; See FIG. 3: a first scan signal Gn is applied to GL3k-2 during a first period, and a second scan signal Gn+1 is applied to GL3k-1 during a second period).

Regarding Claim 7, Takahashi in view of Bae teaches all of the elements of the claimed invention, as stated above. Furthermore, Takahashi teaches:
The display module of claim 6, wherein the second period is a period after the first period (See FIG. 3: the second period Gn+1 is a period after the first period Gn).

Regarding Claim 8, Takahashi in view of Bae teaches all of the elements of the claimed invention, as stated above. Furthermore, Takahashi teaches:
The display module of claim 1, wherein the first electrode is disposed closer to the first light emitting area than the second light emitting area and the third light emitting area (See FIG. 5: 112 is disposed closer to B in P1 than G and R in P1).

Regarding Claim 9, Takahashi in view of Bae teaches all of the elements of the claimed invention, as stated above. Furthermore, Takahashi teaches:
The display module of claim 1, further comprising a scan driving circuit connected to the first scan line and the second scan line (See paragraphs [0082] and [0083]; Therefore, there must necessarily be a scan driving circuit connected to GL3k-2 and GL3k-1 to perform the disclosed operations).

Regarding Claim 13, Takahashi in view of Bae teaches all of the elements of the claimed invention, as stated above. Furthermore, Takahashi teaches:
The display module of claim 1, wherein the first light is a blue light, the second light is a green light, and the third light is a red light (See paragraph [0062]).

Claims 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Kurokawa (US 20110198484 A1).

Regarding Claim 14, Takahashi teaches:
An input sensing circuit (FIGS. 1, 2 and 5) comprising: 
a plurality of scan lines (FIG. 1: GL3k-2 – GL3k); 
a readout line (SLj) intersecting the plurality of scan lines (FIG. 2: SLj intersecting GL3k-2 – GL3k); 
a power line (VLj) intersecting the plurality of scan lines (FIG. 2: VLj intersecting GL3k-2 – GL3k); and 
a plurality of sensors (FIG. 1: SP; See paragraph [0065]) connected to the plurality of scan lines, the readout line, and the power line (See FIG. 2, showing how SP are connected to GL3k-2 – GL3k, SLj, and VLj), at least one sensor (SP1) of the plurality of sensors comprising: 
a first transistor (SW) having a first input electrode connected to the power line (See FIG. 2: SW has a first input electrode connected to VLj), a first output electrode connected to the readout line (See FIG. 2: SW has a first output electrode connected to SLj), and a first control electrode and being disposed between the readout line and the power line in the form of a single transistor (See FIG. 2: SW has a first control electrode and being disposed between SLj and VLj in the form of a single transistor); 
(Cref) having a first electrode connected to a first one of the plurality of scan lines (GL3k-2) and a second electrode connected to the first control electrode of the first transistor (See FIG. 2: Cref has a first electrode connected to a first one of the plurality of scan lines GL3k-2 and a second electrode connected to the first control electrode of SW) (See paragraph [0102]; See FIG. 5: the portion of 172 overlapping 112 is the second electrode of Cref); 
a second transistor (RS) having a second input electrode configured to receive an initialization voltage (Vreset) (See FIG. 2: RS has a second input electrode configured to receive an initialization voltage Vreset from RLj; See paragraph [0069], last seven lines), a second output electrode connected to the first control electrode of the first transistor, and a second control electrode connected to a second one of the plurality of scan lines (GL3k-1) (See FIG. 2: RS has a second output electrode connected to the first control electrode of SW, and a second control electrode connected to a second one of the plurality of scan lines GL3k-1); and 
a third electrode connected to the first control electrode of the first transistor (See paragraph [0104]; See FIG. 5: the portion of 172 that does not overlap the first electrode 112 of the reference capacitor Cref is a third electrode; See FIG. 2: 172 is connected to the first control electrode of SW, as shown by the connection of Cref and Clc to Vn), wherein:
the plurality of scan lines and the first electrode are disposed on a first layer (See paragraph [0102] and FIGS. 5 and 6: the first electrode 112 of Cref extends from gate lines, and therefore are disposed on a first layer, as shown in FIG. 6), 
the readout line and the power line are disposed on a second layer, the second layer being an upper layer of the first layer (See FIG. 6: RLj and VLj are disposed on a second layer, the second layer being an upper layer of the first layer; See also paragraph [0107], lines 1-5 and FIG. 5: SLj is connected to and in the same layer as 144, and is therefore also disposed on the second layer), 
the first input and output electrodes of the first transistor, and the second input and output electrodes of the second transistor are disposed on the second layer (See paragraph [0107] and FIG. 6: the first input and output electrodes 142 and 143 are disposed on a third layer; See paragraph [0106] and FIG. 6: the second input and output electrodes 141 and 142 are disposed on the second layer), and
the second and third electrodes are disposed on a fourth layer, the fourth layer being an upper layer of the second layer (See paragraph [0102] and [0104]: the first and second electrode are both formed from 172, and are therefore disposed on a same fourth layer, the fourth layer being an upper layer of the second layer, as shown in FIG. 6).
Takahashi does not explicitly teach (see elements emphasized in italics):
the first input and output electrodes of the first transistor, and the second input and output electrodes of the second transistor are disposed on a third layer, the third layer being a lower layer of the first layer.
However, in the same field of endeavor, input sensors (Kurokawa, paragraph [0001]), Kurokawa teaches:
	Input and output electrodes (2436a and 2436b) of transistors (2440) (FIG. 5D) are disposed on a third layer, the third layer being a lower layer of a first layer (See FIG. 5D: 2436a and 2436b are disposed on a third layer, the third layer being a lower layer of a first layer (which includes gate electrode 2401)).
Takahashi contained a device which differed from the claimed device by the substitution of the first input and output electrodes of the first transistor, and the second input and output electrodes of the second transistor are disposed on the second layer, instead of on a third layer, the third layer being a lower layer of the first layer. Kurokawa teaches the substituted element of input and output electrodes of transistors are disposed on a third layer, the third layer being a lower layer of a first layer. Their functions were known in the art to provide input and output connections for transistors. The location of the input and output electrodes of the first and second transistor taught by Takahashi could have been substituted with the location of the input and output electrodes of the transistors taught by Kurokawa (adopting the top-gate structure) and the results would have been predictable and resulted in the first and second transistors being top-gate transistors (See paragraph [0133]).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 15, Takahashi in view of Kurokawa teaches all of the elements of the claimed invention, as stated above. Furthermore, Takahashi teaches:
The input sensing circuit of claim 14, wherein the second electrode and the third electrode are disposed on a same layer (See paragraph [0102] and [0104]: the first and second electrode are both formed from 172, and are therefore disposed on a same layer, as shown in FIG. 6).

Claim 20, Takahashi in view of Kurokawa teaches all of the elements of the claimed invention, as stated above. Furthermore, Takahashi teaches:
The input sensing circuit of claim 14, wherein a first scan signal is applied to the first one of the plurality of scan lines during a first period, and a second scan signal is applied to the second one of the plurality of scan lines during a second period (See paragraphs [0082] and [0083]; See FIG. 3: a first scan signal Gn is applied to GL3k-2 during a first period, and a second scan signal Gn+1 is applied to GL3k-1 during a second period).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Bae as applied to claim 1 above, and further in view of Kurasawa et al. (US 20180011601 A1), hereinafter Kurasawa.

Regarding Claim 10, Takahashi in view of Bae does not explicitly teach:
The display module of claim 1, further comprising an anti-reflection member disposed between the display panel and the input sensing circuit.
However, in the same field of endeavor, display devices (Kurasawa, paragraph [0002]), Kurasawa teaches:
an anti-reflection member (135) disposed between a display panel (130A, 107 and 106) and an input sensing circuit (201) (See FIG. 33 and paragraph [0214]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display module (as taught by Takahashi in view of Bae) by including an anti-reflection member disposed between the display panel and the input sensing circuit (as taught by Kurasawa). Doing so would lessen the reflection of external light (See Kurasawa, paragraph [0214]).

Regarding Claim 11, Takahashi in view of Bae and in further view of Kurasawa teaches all of the elements of the claimed invention, as stated above. Furthermore, Takahashi in view of Bae and in further view of Kurasawa teaches:
The display module of claim 10, wherein the anti-reflection member is a polarizing member (See Kurasawa, paragraph [0214]: 135 is a polarizing member).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Bae as applied to claim 1 above, and further in view of Shen et al. (US 20170228573 A1), hereinafter Shen.

Regarding Claim 12, Takahashi in view of Bae does not explicitly teach:
The display module of claim 1, wherein at least one of the first scan line, the second scan line, and the readout line extends in a zigzag shape.
However, in the same field of endeavor, display devices with sensors (Shen, paragraph [0002]), Shen teaches:
at least one line extends in a zigzag shape (See paragraph [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display module (as taught by Takahashi in view of Bae) so at least one of the first scan line, the second scan line, and the readout line extends in a zigzag shape (in the same manner as the metal traces taught by Shen). Doing so would mitigate against moire artifacts in display graphics (See Shen, paragraph [0060]).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Kurokawa as applied to claim 15 above, and further in view of Bae.

Regarding Claim 16, Takahashi in view of Kurokawa teaches all of the elements of the claimed invention, as stated above. Furthermore, Takahashi teaches:
\The input sensing circuit of claim 15, wherein the second electrode and the third electrode comprise a transparent material (See paragraph [0102]).
Takahashi in view of Kurokawa does not explicitly teach:
wherein the second electrode and the third electrode comprise at least one of indium tin oxide, indium zinc oxide, zinc oxide, and indium tin zinc oxide.
However, in the same field of endeavor, display devices with sensors (Bae, paragraph [0003]), Bae teaches:
(See FIG. 13: the Examiner is interpreting different parts of SE as corresponding to a second electrode and a third electrode) comprise at least one of indium tin oxide, indium zinc oxide, zinc oxide, and indium tin zinc oxide (See paragraph [0145]).
Takahashi in view of Kurokawa contained a device which differed from the claimed device by the substitution of the second electrode and the third electrode comprise a transparent material, but not at least one of indium tin oxide, indium zinc oxide, zinc oxide, and indium tin zinc oxide. Bae teaches the substituted element of a second and third electrode comprising at least one of indium tin oxide, indium zinc oxide, zinc oxide, and indium tin zinc oxide. Their functions were known in the art to provide transparent conductive electrodes. The material taught by Takahashi in view of Kurokawa could have been substituted with the material taught by Bae and the results would have been predictable and resulted in the second and third electrode being made of a particular transparent material.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 17, Takahashi in view of Kurokawa, and in further view of Bae teaches all of the elements of the claimed invention, as stated above. Furthermore, Takahashi teaches:
The input sensing circuit of claim 16, wherein the third electrode is configured to form a capacitance with an external object (See paragraph [0073], lines 4-7; See paragraph [0104]).

Regarding Claim 18, Takahashi in view of Kurokawa, and in further view of Bae teaches all of the elements of the claimed invention, as stated above. Furthermore, Takahashi teaches:
The input sensing circuit of claim 17, wherein the external object is a fingerprint of a person (See paragraph [0005], lines 1-9; See paragraph [0073], lines 4-7; See paragraph [0104]; Therefore, since Clc can be formed with a finger, which necessarily includes a fingerprint, the transparent electrode is configured to form a capacitance with a fingerprint of a finger).

Regarding Claim 19, Takahashi in view of Kurokawa, and in further view of Bae teaches all of the elements of the claimed invention, as stated above. Furthermore, Takahashi teaches:
(SP1) is configured to form a first capacitance (See FIG. 2: each respective transparent electrode forms a capacitance Clc, including a first capacitance), the third electrode of another one of the sensors (SP2) is configured to form a second capacitance (See FIG. 2: each respective transparent electrode forms a capacitance Clc, including a second capacitance), and the input sensing circuit is configured to sense the first capacitance and the second capacitance to output a signal to recognize a touch (See paragraph [0073], lines 4-11).
Takahashi in view of Kurokawa, and in further view of Bae as combined above does not explicitly teach:
wherein the third electrode of one of the sensors is configured to form a first capacitance with a ridge of the fingerprint, the third electrode of another one of the sensors is configured to form a second capacitance with a valley of the fingerprint, and the input sensing circuit is configured to sense the first capacitance and the second capacitance to output a signal to recognize the fingerprint.
However, Bae teaches further:
A third electrode (SE) of one sensor among plural sensors (See FIG. 3: plural sensors SN include one sensor SN) forms a first capacitance (C1) with a ridge of a fingerprint, the third electrode of another sensor among the sensors forms a second capacitance (C1) with a valley of the fingerprint (See paragraph [0082]; , and an input sensing circuit (See the circuit in FIG. 6) is configured to sense the first capacitance and the second capacitance (See paragraph [0117]) and to output a signal (V1) to recognize the fingerprint (See paragraph [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the input sensing circuit (as taught by Takahashi in view of Kurokawa, and in further view of Bae as combined above) so the third electrodes and circuit are configured in the claimed manner (configuring the transparent electrodes for form capacitances with the fingerprint ridges and valleys, as taught by Bae). Doing so would allowed the display module to sense fingerprints (See Bae, paragraph [0059]).

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive in part and moot on the grounds of new rejections.
	Applicant argues (Remarks, pages 9-12) that Takahashi does not teach all of the limitations of independent claim 14. These arguments are moot on the grounds of new rejections. Specifically, while Takahashi teaches the 
	Applicant argues (Remarks, pages 13-16) that Takahashi and Bae do not teach the amended limitations of claim 1. The Examiner respectfully disagrees. Specifically, Takahashi teaches a first electrode (112) connected to the first scan line (See paragraph [0102]; See FIG. 2: 112 connected to GL3k-2) and spaced apart from the first light emitting areas, the second light emitting areas, and the third light emitting areas (See FIG. 5: 112 is located in SP1, which is spaced apart from B, G and R, shown in FIG. 1). Takahashi does not explicitly teach: wherein the transparent electrode overlaps with at least one of the first light emitting areas, at least one of the second light emitting areas, and at least one of the third light emitting areas. However, Bae teaches: A transparent electrode overlaps with at least one of first light emitting areas (B), at least one of second light emitting areas (G), and at least one of third light emitting areas (R) (See paragraph [0075]; See FIG. 3). 
	Applicant argues the following (Remarks, page 16): “That is, Bae discloses that each one of the red pixel R, green pixel G and blue pixel B forms one unit pixel and the contact sensor SN is included in one unit pixel 
However, Bae also fails to disclose or suggest that "the pixel electrode SE included in the sensor SN overlaps at least one of the first light emitting areas, at least one of the second light emitting areas, and at least one of the third light emitting areas"”. The Examiner respectfully disagrees. Specifically, in paragraph [0075], Bae discloses: " the contact sensor SN is formed on the sensor array layer 300, and when viewed from the top, the sensing circuit (e.g., transistor and wirings) of the contact sensor SN is arranged in an area not overlapping the red pixel R, green pixel G and blue pixel B of the color filter layer 240, and the pixel electrode of the contact sensor SN may be arranged in an area overlapping at least a part of the color pixels (R, G or B) as a transparent electrode material”. Therefore, Bae explicitly states that the transparent electrode can overlap with at least one of each of the light emitting areas, while the sensing circuit remains non-overlapped with the light emitting areas. Therefore, the Examiner respectfully submits that Bae clearly teaches the argued limitation.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692